LYONS, Judge.
Delivered the resolution of the Court, that the judgment of the District Court was erroneous, and to be reversed ; and that of the countj* Court affirmed.
*As thé Court did not explain the grounds upon, which the judgment was given in the íast case; and as the following is a case upon nearly the same title, and some of the judges in giving their opinions on i't, stated the ground of decision in the last, I have thought it would be agreeable to the reader to publish it at this time; although not decided until two terms afterwards.